Citation Nr: 0718413	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  01-02 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

(The issue of entitlement to service connection for a 
psychiatric disability, to include major depression, claimed 
as secondary to service-connected disabilities, is the 
subject of a separate decision of the Board issued this 
date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Phoenix, Arizona.  

The issue of entitlement to TDIU rating was previously 
remanded for additional development in December 2004.  

The veteran was afforded a hearing for his TDIU claim before 
a Veterans Law Judge in October 2004.  At his hearing before 
a different Veterans Law Judge in September 2006, he again 
offered testimony concerning entitlement to a TDIU rating.  
Accordingly, adjudication of this claim will be by a panel, 
to include the Veterans Law Judges before whom the veteran 
testified.  See 38 U.S.C.A. §§ 7102, 7107 (West 2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In a separate decision issued by the Board, secondary service 
connection for major depression due to aggravation by 
service-connected disability was granted.  However, a 
disability rating and effective date will be assigned in the 
first instance by the agency of original jurisdiction.  The 
overall disability picture due solely to service-connected 
disabilities, to include the degree of aggravation of major 
depression, is a factor to be considered in adjudication of 
his TDIU claim.  As such, appellate review of the TDIU issue 
would be premature at this time.  See also Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).  

Additionally, a VA examination to determine the veteran's 
employability in light of all of his service-connected 
disabilities, not just his audio disabilities, would be 
useful in consideration of the claim for TDIU.  38 C.F.R. 
§§ 3.159, 4.16 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination(s) to determine whether the 
veteran is unable to secure and follow 
substantially gainful occupation due to 
his service-connected disabilities 
(hearing loss, tinnitus, and the degree to 
which his major depression is aggravated 
by hearing loss).  If any medical opinion 
cannot be given without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner should 
clearly and specifically so indicate in 
the examination report.  Send the claims 
folder to the examiner for review.

2.  Thereafter, readjudicate the veteran's 
TDIU rating claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



        _________________________	
	_________________________
	GEORGE R. SENYK	   ROBERT E. SULLIVAN
	  Veterans Law Judge	 Veterans Law Judge
	  Board of Veterans' Appeals	  Board of Veterans' Appeals



____________________________________________
  U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




